PER CURIAM.
We issued a Spencer 1 show cause order directing Tedder to demonstrate "why he should not be prohibited from filing any appeal, petition, pleading or motion pertaining to the conviction and sentence rendered in Hernando County Case No. 74-26-CF." Having carefully considered Tedder's response, we conclude that he is *575abusing the judicial process and should be barred from further pro se filings.
Therefore, in order to conserve judicial resources, we prohibit Tedder from filing with this Court any further pro se pleadings concerning Hernando County Fifth Judicial Circuit Case No. 74-26-CF. The Clerk of this Court is directed not to accept any further pro se filings concerning the judgment and sentence in this case. Any further pleadings regarding this case will be summarily rejected by the Clerk, unless they are filed by a member in good standing with The Florida Bar. See Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995) ("Enough is enough."). The Clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat. (2017) ; Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005).
Future Pro Se Filings PROHIBITED.
ORFINGER, EVANDER and WALLIS, JJ., concur.

State v. Spencer, 751 So.2d 47 (Fla. 1999).